


EXHIBIT 10.58


AMENDMMENT  NO. 1 –
  SECURITIES PRUCHASE AGREEMENT


Amendment No. 1, dated as of February 14, 2008, (“Amendment”) to the Securities
Purchase Agreement, dated January 8, 2008 (the “Securities Purchase Agreement”)
by and between Amarillo Biosciences, a Texas corporation (the “Company”) and
Firebird Global Master Fund Ltd. (“Firebird”).  Capitalized terms used but not
defined herein have the meanings given to them in the Securities Purchase
Agreement.


RECITALS:


A.  
The Company and Firebird are parties to the Securities Purchase Agreement;



B.  
  The Company has requested that Firebird consent to certain changes to the
Securities Purchase Agreement;



C.  
Firebird has agreed to accommodate the Company’s request on the terms set forth
herein;



D.  
The parties agree as follows:



SECTION 1. AMENDMENTS


Section 1.1 Amendment  to Section 2.1 of the Securities Purchase Agreement.
Section 2.1 of the Securities Purchase Agreement is hereby amended and restated
in its entirety as follows:


2.1 Closing.
 
    (a) On the Closing Date (sometimes herein referred to as the “Initial
Closing Date”), upon the terms and subject to the conditions set forth herein,
substantially concurrent with the execution and delivery of this Agreement by
the parties hereto, the Company agrees to sell, and the Purchasers agree,
severally and not jointly,  to purchase up to an aggregate of $1,000,000 of
shares of Preferred Stock with an aggregate Stated Value equal to such
Purchaser’s Subscription Amount and Warrants as determined by pursuant to
Section 2.2(a).  The aggregate number of shares of Preferred Stock sold
hereunder shall be up to 1,000.  Each Purchaser shall deliver to the Company via
wire transfer or a certified check of immediately available funds equal to their
Subscription Amount and the Company shall deliver to each Purchaser their
respective shares of Preferred Stock and Warrants as determined pursuant to
Section 2.2(a) and the other items set forth in Section 2.2 issuable at the
Closing.  Upon satisfaction of the conditions set forth in Sections 2.2 and 2.3,
the Closing
 

 
1

--------------------------------------------------------------------------------

 

shall occur at the offices of Sichenzia Ross Friedman Ference LLP, or such other
location as the parties shall mutually agree. The Initial Closing Date and the
Second Closing Date (as defined in Section 2.1(b) below) are referred to herein
as a “Closing Date.”
 
(b) Second Closing. The “Second Closing” which shall occur on or before the
March 15, 2008 (the “Second Closing Date”) unless terminated sooner by the
Company.  Subject to the satisfaction or waiver of the conditions to the Second
Closing, on the Second Closing Date, each Purchaser who shall wish to purchase
securities of the Company in the Second Closing shall purchase and the Company
shall sell to each Subscriber, an aggregate of no more than $1,500,000 of shares
of Preferred Stock (“Second Closing Preferred Stock”) with an aggregate Stated
Value equal to such Purchaser’s Subscription Amount and Warrants as determined
by pursuant to Section 2.2(a).  The aggregate number of shares of Preferred
Stock sold hereunder shall be up to 1,500.  The Initial Closing and the Second
Closing shall be deemed to be the same closing even if the Securities Purchase
Agreement for each such closing is dated a different date.


(c) Conditions to Second Closing. The occurrence of the Second Closing is
expressly contingent on (i) the truth and accuracy, on the Second Closing Date
of the representations and warranties of the Company and Subscriber contained in
this Agreement except for changes that do not constitute a Material Adverse
Effect, (ii) continued compliance with the covenants of the Company set forth in
this Agreement, and (iii) the non-occurrence of any Event of Default (as defined
in the Note and this Agreement) or an event that with the passage of time or the
giving of notice could become an Event of Default.
 
(d) Second Closing Deliveries. On the Second Closing Date, the Company will
deliver a certificate (“Second Closing Certificate”) signed by its chief
executive officer and chief financial officer (i) representing the truth and
accuracy of all the representations and warranties made by the Company contained
in this Agreement, as of the Second Closing Date as if such representations and
warranties were made and given on all such dates, except for changes that do not
constitute a Material Adverse Effect, (ii) certifying that the information
contained in the schedules and exhibits hereto is substantially accurate as of
the Second Closing Date, except for changes that do not constitute a Material
Adverse Effect, and (iii) adopting and renewing the covenants and
representations set forth in this Agreement in relation to the Second Closing
Date and Second Closing Preferred Stock. A legal opinion nearly identical to the
legal opinion referred to in this Agreement shall be delivered to each Purchaser
on the Second Closing Date in relation to the Company, Second Closing Notes and
Second Closing Preferred Stock (“Second Closing Legal Opinion”).

 
2

--------------------------------------------------------------------------------

 



    SECTION 2. MISCELLANEOUS


        Section 2.1      Prior Agreements. This Amendment shall completely and
fully supersede all other and prior agreements and correspondence (both written
and oral) by and between the Company and Firebird concerning the subject matter
of this Amendment.   Except as expressly amended hereby, the Securities Purchase
Agreement shall remain in full force and effect.


        Section 2.2  Counterparts.  This Amendment may be executed in any number
of counterparts, with the same effect as if all the signatures on such
counterparts appeared on one document.  Each such counterpart shall be deemed to
be an original, but all such counterparts together shall constitute one and the
same instrument.


        Section 2.3  Amendments.  This Amendment may not be amended, waived,
modified, supplemented or terminated in any manner whatsoever except by a
written instrument signed by the Company and Firebird.


        Section 2.4  Binding on Successors.  This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.


        Section 2.5  Invalidity.  Any provision of this Amendment that may be
determined by a court of competent jurisdiction to be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


        Section 2.6  Section or Paragraph Headings.  Section and paragraph
headings used herein are for convenience only and shall not be construed as part
of this Amendment.


        Section 2.7  Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be determined
in accordance with the provisions of the Securities Purchase Agreement.






[SIGNATURE  PAGE FOLLOWS]







 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the day
and year first above written.




AMARILLO BIOSCIENCES, INC.




By:   /s/ Joseph M. Cummins
     Name: Joseph M. Cummins
     Title:   Chief Executive Officer




FIREBIRD GLOBAL MASTER FUND, LTD.




By:   /s/ James Passin
                      Name:  James Passin
                      Title:   Director







 
4

--------------------------------------------------------------------------------

 
